Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeannie Boettler on August 17, 2021.
The application has been amended as follows: 
Claim 8 has been cancelled.
In claim 1, the phrase, “wherein M is a moiety of interest is selected from the group consisting of a nucleotide, an oligonucleotide, a peptide, a label, a cytotoxic agent, a partner of a binding pair and a functional group,” has been removed from page 3, lines 5-7.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-7 and 9 are allowed. The compounds of formula (I) are novel because an STN chemical structure and classification search of the prior art did not reveal any applicable references. The compounds are novel due to the substitutions of variables L-M and T. Moreover, the present application shows that compounds based on N-(2-aminoethyl)pyrrole, wherein the amino-ethyl is attached via the nitrogen of the pyrrole 
The closest prior art is found in the Sasaki reference (Biorganic & Medicinal Chemistry Letters, 2008, 18, pp. 4550-4553), Agarwal reference (Bioconjugate Chemistry, 2013, 24, pp. 846-851) and Katritzky reference (J. Org. Chem., 2002, 67, pp. 8220-8223), which are all cited on an IDS submitted by Applicant. Sasaki et al. and Agarwal et al. teach aldehyde functionalized proteins which undergo a Pictet-Spengler reaction with an amino-substituted pyrazole compound. The ring closing reaction in both references formed a different ring system, i.e. pyridazino[4,5-b]indole and pyrido[3,4-b]indole, than what is presently claimed, pyrrolo[1,2-a]pyrazine. However, Katritzky et al. teach the Pictet-Spengler reaction can form the pyrrolo[1,2-a]pyrazine bicycle as presently claimed, but without the presently claimed substitutions at L-M and T. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624